Citation Nr: 1750174	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  15-16 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to May 1967, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On October 4, 2017, prior to the promulgation of a decision on the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn by an appellant or by his authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id. 

In the present case, the Veteran disagreed with the denial of service connection for PTSD.  In correspondence received on October 4, 2017, however, the Veteran expressed his desire to withdraw his appeal of that issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of entitlement to service connection for PTSD.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for PTSD is dismissed.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


